UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 11(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):April 12, 2013 TrustCo Bank Corp NY (Exact name of registrant as specified in its charter) NEW YORK 0-10592 14-1630287 State or Other Jurisdiction ofIncorporation or Organization Commission File No. I.R.S. Employer IdentificationNumber 5 SARNOWSKI DRIVE, GLENVILLE, NEW YORK 12302 (Address of principal executive offices) (518) 377-3311 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TrustCo Bank Corp NY Item 8.01. Other Events A press release was issued on April 12, 2013 announcing that TrustCo Bank Corp NY would be releasing first quarter 2013 financial results on April 22, 2013 and holding a conference call to discuss the results on April 23, 2013. Attached is a copy of the press release labeled as Exhibit 99(a). Item 9.01. Financial Statements and Exhibits (c) Exhibits Reg S-K Exhibit No. Description 99(a) Press release dated April 12, 2013 announcing that TrustCo Bank Corp NY would be releasing first quarter 2013 financial results on April 22, 2013 and holding a conference call to discuss the results on April 23, 2013. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: April 12, 2013 TrustCo Bank Corp NY (Registrant) By: /s/ Robert T. Cushing Robert T. Cushing Executive Vice President and Chief Financial Officer -3- Exhibits Index The following exhibits are filed herewith: Reg S-K Exhibit No. Description Page 99(a) Press release dated April 12, 2013 announcing that TrustCo Bank Corp NY would be releasing first quarter 2013 financial results on April 22, 2013 and holding a conference call to discuss the results on April 23, 2013. 5 - 6 -4-
